1    Marc Alan Fong SBN 80049
     Marlene A. Fong SBN 111560
2
     FONG & FONG APC
3    2161 Harbor Bay Parkway
     Alameda, CA 94502
4    Tel. 510-748-6800
     Email: mfong@fonglaw.com
5
     Attorneys for Debtor
6

7                         UNITED STATES BANKRUPTCY COURT
8
                           NORTHERN DISTRICT OF CALIFORNIA
9

10    In re:                                    Chapter 13
11
      SARAH-JANE PARKER, Debtor                 CASE NO. 14-44083 CN13
12
      Vs.                                       DEBTOR SARAH-JANE PARKER’S
13
                                                POST TRIAL BRIEF
      BAYSIDE COURT OWNERS
14
      ASSOCIATION, INC; LAURENCE
15    JENNINGS; RAJ PATEL; JUSTIN HU;
      LAWRENCE DROUIN; ANDREW
16    CANTOR, ESQ.,
17
      Respondents
18    _________________________________

19

20

21

22

23

24

25

26

27

28




     Case: 14-44083   Doc# 297    Filed: 10/12/18   Entered: 10/12/18 16:47:00   Page 1 of
                                               35
1    TABLE OF CONTENTS
2    I. AUTOMATIC STAY VIOLATIONS …………………………………………………… 6
3    1. SEIZURE AND RENTAL OF DEBTOR’S CONDOMINIUM VIOLATED THE

4
     AUTOMATIC STAY …………………………………………………………………………. 7
     A. THE SEIZURE AND RENTAL WAS TO COLLECT A PRE-PETITION CLAIM ………7
5
     B. NONE OF RESPONDENTS’ JUSTIFICATIONS FOR SEIZING AND RENTING
6
     PARKER’S UNIT 990 ARE A DEFENSE TO A STAY VIOLATION CLAIM ……………. 9
7
     1. Rental of 990 was not to collect “post-petition assessments.” ……………………….…….. 9
8
     (a) Bayside submitted no evidence it was renting 990 to collect post-petition assessments. .. 10
9    (b) Bayside never told Parker it was renting her unit to collect post-petition assessments. .... 10
10   (c) The amendments explicitly state the rent from a seized unit is not for payment of
11   assessments or any other claim arising from ownership of the unit. ………………..………. 10
12   (d) Bayside never in fact invoked the amended CC&Rs to justify leasing 990 ……..……… 10

13
     2. The extreme and bizarre language in the proposed amendments shows the money
     collected from renting 990 was for pre-petition claims ………………..…………………… 12
14
     3. The Declaration forbids seizing and renting an owner’s separate interest unit. This
15
     unlawful act was harassing and coercive ……….……………………………….………….. 12
16
     4. Renting an owner’s unit to collect unpaid assessments is not allowed by law. This was a
17
     harassing and coercive attempt to force Parker to pay stayed pre-petition claims …………. 13
18   5. The “rent” greatly exceeded the annual assessment ……………………………….…….. 14
19   6. Bayside’s “book and hold for the lender” excuse is patently false ………………….…… 14
20   7. Wall repairs are irrelevant ………………………………………………………..………. 14
21   2. DEMANDS FOR PAYMENT OF PRE-PETITION CLAIMS VIOLATED THE STAY ..15

22
     (1) The December 2, 2014 BCOA Late Payment Demand. ………………………………… 15
     (2) The January 2, 2015 BCOA Late Payment Demand ……………………………………. 16
23
     3. THE SETTLEMENT PROPOSALS OF OCTOBER 29, 2014 AND DECEMBER 15, 2014
24
     VIOLATED THE STAY ………………………………………………………………….… 16
25
     (1) October 29, 2014 Offer ……………………………………………………….…………. 16
26
     (2) December 15, 2014 Offer ………………………………………………………..………. 17
27   4. ACCELERATION OF THE FISCAL 2015 ANNUAL ASSESSMENT VIOLATED THE
28   STAY …………………………………………………………………………….………….. 17




     Case: 14-44083       Doc# 297      Filed: 10/12/18     Entered: 10/12/18 16:47:00         Page 2 of
                                                     35
1    5. THE FINES IMPOSED POST-PETITION VIOLATED THE STAY …….……………. 18
2    6. AMENDMENT OF THE GOVERNING DOCUMENTS VIOLATED THE STAY …... 19
3    7. “RETRO ASSESSMENTS” IMPOSED IN MAY 2015 VIOLATED THE STAY …….. 20

4
     8. THE AUGUST 8, 2015 NOTICE OF BILLING FOR FIRE SPRINKLER WORK
     IN UNIT 990 VIOLATED THE AUTOMATIC STAY …………………………...………. 20
5
     9. SEIZURE OF UNIT 990’S PARKING AREAS VIOLATED THE STAY …………….. 21
6
     C. THE SUPPOSED PROXY IS IRRELEVANT AND HAS NO EFFECT ON
7
     PARKER’S CLAIMS FOR STAY AND DISCHARGE VIOLATIONS ………………….. 22
8
     1. The supposed proxy is not genuine ………………………………………………………. 22
9    2. Respondents bypassed Parker’s attorneys and improperly sent the ballot package direct to
10   Parker ………………………………………………………………………………………... 23
11   3. Parker did not sign the proxy …………………………………………...………………… 23
12   4. The “proxy” was for a vote on CC&R amendments adopted after 990 was already leased out

13
     and which were never invoked by respondents as a basis for seizing and leasing Parker’s
     property ……………………………………………………………………………….…….. 24
14
     5. The Association owed a fiduciary duty to Parker to act in good faith and not arbitrarily.
15
     Parker could rely on Association complying with its fiduciary duties ………………...……. 24
16
     II. DISCHARGE VIOLATIONS …………………………………………………………. 24
17
     1. CONTINUED RENTAL OF 990 VIOLATED THE DISCHARGE INJUNCTION ……. 25
18   (1) Respondents knew the discharge injunction was applicable to rental of 990 …………… 25
19   (2) Respondents intended the actions that violated the injunction ………………………….. 27
20   2. ACCELERATION OF THE 2016 ANNUAL ASSESSMENT VIOLATED THE
21   DISCHARGE INJUNCTION ……………………………………………………………….. 27

22
     3. THE APRIL 2, 2016 PAYMENT DEMAND INCLUDING “RETRO
     ASSESSMENTS” VIOLATED THE DISCHARGE INJUNCTION ………………….…… 28
23
     4. FAILURE TO DISMISS BAYSIDE’S CIVIL ACTION AGAINST PARKER
24
     FOR MORE THAN A YEAR AFTER THE DISCHARGE VIOLATED THE
25
     DISCHARGE INJUNCTION ………………………………………………………………. 28
26
     III. MITIGATION OF DAMAGES ……………………………………………………… 28
27   IV. LIABILITY OF INDIVIDUAL RESPONDENTS ………………………………….. 31
28   V. DAMAGES ……………………………………………………………………...……… 32




     Case: 14-44083       Doc# 297      Filed: 10/12/18    Entered: 10/12/18 16:47:00        Page 3 of
                                                     35
1    A. Compensatory damages under 362(k) and 105(a) ……………………………………….. 32
2    (1) Parker has suffered severe emotional distress as a direct result of the stay and discharge
3    violations …………………………………………………………………………………….. 32

4
     (2) Parker has suffered financial losses as a direct result of the stay and discharge
     Violations ……………………………………………………………………………………. 34
5
     (3) Attorney’s fees ……………………………………………………………………...…… 34
6
     B. Punitive damages are available under 362(k)(1) and 105(a) and are highly appropriate under
7
     the egregious facts of this case …………………………………………………..………….. 35
8

9    TABLE OF AUTHORITIES
10   Cases
11   In re Abrams, 127 B.R. 239 (9th Cir. BAP 1994) …………………………………………… 34
12   In re Avon Townhomes Venture, 433 B.R. 269 (Bankr.N.D.Cal. 2010) ……………………. 34

13
     In re Breul, 533 B.R. 782 (Bankr.C.D.Calif. 2015) …………..………………………… 25, 27
     In re Butz, 444 BR 301 (Bankr.M.D.Penn. 2011) ……………………………..… 6, 16, 17, 18
14
     Cohen v. Kite Hill Community Association (1983) 142 Cal.App.3d 642 …………..………. 24
15
     In re Cousins, 404 B.R. 281 (Bankr.S.D.Ohio 2009) ……………….……………………… 16
16
     In re Dawson, 390 F.3d 1139 (9th Cir. 2004) ……………………………………….……… 32
17
     In re Diamond, 346 F.3d 224 (1st Cir. 2003) ………………………………………….……. 17
18   In re Draper, 237 BR 502 (Bankr.M.D.Fla. 1999) …………………………………..……… 6
19   In re Gordon Properties LLC, 460 BR 681 (Bankr.E.D.Va 2011) …………………..… 17, 18
20   Goudelock v. Sixty-01 Association of Apartment Owners,
21           895 F.3d 633 (9th Cir. 2018) ………………………………..……. 6, 16, 20, 25, 27, 28

22
     In re Henry, 266 B.R. 457 (Bankr.C.D.Cal. 2001) ………………….……………… 26, 34, 35
     In re Jamo, 283 F.3d 392 (1st Cir. 2002) ……………………………………………………. 17
23
     In re Kaufman, 315 B.R. 858 (Bankr.N.D.Cal. 2004) ……………………….…………… 6, 35
24
     In re Klotz, 239 B.R. 706 (Bankr.N.D.Ohio 2002) ……………………………….………… 35
25
     In re Paul, 534 F.3d 1303 (10th Cir. 2008) ………………………………………………….. 27
26
     In re Perl, 513 B.R. 566 (9th Cir. BAP 2014) ……………………………………………….. 34
27   In re Peralta, 317 BR 381 (9th Cir. BAP 2004) ………………………..…………………. 6, 34
28   In re Ray, 355 BR 253 (Bankr.D.Oregon 2006) ………………………….………………….. 6




     Case: 14-44083       Doc# 297      Filed: 10/12/18      Entered: 10/12/18 16:47:00       Page 4 of
                                                     35
1    In re Roman, 283 B.R. 1 (9th Cir. BAP 2002) …………………………………….……… 29
2    In re Schwartz, 954 F.2d 569 (9Th Cir. 1992) ………………………………….………… 34
3    In re Snowden, 769 F.3d 651 (9th Cir. 2014) ………………………………………… 32, 34

4
     In re Spencer, 457 B.R. 601 (E.D.Mich, 2011) ……………………………………………. 7
     In re Taggart, No. DC 3:12-cv-00236 MO (April 23, 2018, 9th Cir.) ……………………. 25
5
     In re Zilog, 450 F.3d 996 (9th Cir. 2006) …………………………………………...…….. 25
6
     In re Zotow, 432 B.R. 252 (9th Cir. BAP 2010) ………………………………….………. 16
7
     In re Wardrobe, 559 F.3d 932 (9th Cir. 2009) ………………………………………...…… 6
8

9    Statutes
10
     11 U.S.C. 101(5)(A) ……………………………………………………...……………. 25, 28
     11 U.S.C. 101(15) ………………………………………………………..………………… 31
11   11 U.S.C. 105(a) ……………………………………………………………..………… 20, 34
     11 U.S.C. 362(a) ……………………………………………………………………6, 7, 26, 31
12   11 U.S.C. 362(a)(1) ………………………………………………………………………… 17
13
     11 U.S.C. 362(a)(3) ………………………………………….…………………. 16, 17, 18, 22
     11 U.S.C. 362(a)(6) …………………………………… 7, 9, 12, 13, 14, 15, 16, 17, 18, 20, 21
14   11 U.S.C. 362(k) ………………………………………..………………….. 6, 7, 9, 32, 34, 35
     11 U.S.C. 524(a) ………………………..………………………………………………….. 27
15   11 U.S.C. 1328(a) ……………………..…………………………………………….. 6, 25, 28
16
     Cal. Civil Code Sec. 4125 ………………………………………………………………….. 15
17   Cal. Civil Code Sec. 4145(a), (b) ……………………………………..……………………. 15
     Cal. Civil Code Sec. 4270(a)(3) ……………………………………………………………. 11
18   Cal. Civil Code Sec. 4510 ………………………………………………………………….. 13
19
     Cal. Civil Code Sec. 5110(a) …………………………………………………………..…… 23
     Cal. Civil Code Sec. 5145(a) ………………………………………………………….……. 22
20   Cal. Civil Code Sec. 5600(a), (b) ……………..………….……………………...…………. 15
     Cal. Civil Code Sec. 5650(b) …………………………………………………………… 13, 19
21   Cal. Civil Code Sec. 5800(a) …………………………………………….…………….…… 31
22
     Cal. Civil Code Sec. 5855 ………………………………………………………….………. 18
     Cal. Civil Code Sec. 5905 …………………………………………………………….……. 18
23   Cal. Civil Code Sec. 5910 ………………………………………………………………..… 18
     Cal. Corp. Code Sec. 7231 ………………………………………………………………24, 31
24   Cal. Corp. Code Sec. 7233 ………………………………………………………...……….. 24
25

26

27

28




     Case: 14-44083   Doc# 297    Filed: 10/12/18   Entered: 10/12/18 16:47:00   Page 5 of
                                               35
1    I. AUTOMATIC STAY VIOLATIONS
2            The evidence is overwhelming that respondents violated the automatic stay and caused
3    substantial damages by their deliberate conduct. The rationalizations respondents have attempted

4
     are irrelevant and provide no defense. Stay violations are in effect a strict liability offense for
     which no excuse is available.
5
             11 U.S.C. Section 362(a) provides that a petition “operates as a stay, against all entities,
6
     of ... (3) any act to obtain possession of property of the estate or of property from the estate or to
7
     exercise control over property of the estate; ... (6) any act to collect, assess or recover a claim
8
     against the debtor that arose before the commencement of the case under this title.” The
9    automatic stay is designed to stop all harassment and collection efforts by creditors, “relieving
10   the debtor of the very pressures which drove him into bankruptcy.” In re Draper, 237 BR 502,
11   505 (Bankr.M.D.Fla. 1999); In re Butz, 444 BR 301, 303 (Bankr.M.D.Penn. 2011). The
12   automatic stay prevents creditors from attempting in any way to collect a prepetition debt. (Id.)

13
     The automatic stay should be interpreted broadly. Draper, supra, 505; In re Wardrobe, 559 F.3d
     932, 934 (9th Cir. 2009). Any act designed to coerce or put pressure on a debtor to pay the debt is
14
     prohibited. (Draper, supra, 506.) While direct actions to collect a debt clearly violate 362(a),
15
     coercive, indirect actions whose aim is to induce payment also violate the automatic stay. In re
16
     Ray, 355 BR 253, 258-9 (Bankr.D.Oregon 2006).
17
             Under 362(k)(1) an individual injured by “any willful violation of a stay … shall recover
18   actual damages, including costs and attorneys’ fees, and in appropriate circumstances, may
19   recover punitive damages.” The “willfulness” test for stay violations merely requires that (1) the
20   creditor knew of the bankruptcy case, and (2) the actions that violate the stay be intentional. No
21   specific intent to violate the stay is required; a good faith belief that the stay is not being violated

22
     is not relevant to whether the act was “willful” or whether compensation must be awarded under
     362(k). In re Peralta, 317 BR 381, 389 (9th Cir. BAP. 2004); In re Kaufman, 315 B.R. 858, 865
23
     (Bankr.N.D.Cal. 2004).
24
             Homeowner Association assessments are a pre-petition obligation, created when the unit
25
     owner takes title to the unit. “In this case, Goudelock’s personal obligation to pay CA
26
     assessments was not the result of a separate, post-petition transaction but was created when she
27   took title to the condominium unit. As a result, the debt for assessments arose pre-petition and is
28   dischargeable under Section 1328(a) …” Goudelock v. Sixty-01 Association of Apartment




     Case: 14-44083        Doc# 297      Filed: 10/12/18      Entered: 10/12/18 16:47:00         Page 6 of
                                                      35
1    Owners, 895 F.3d 633 (9th Cir. 2018). Thus, collection of any assessment debt, regardless
2    whether for installments billed before or after the case was filed, is within the scope of the
3    automatic stay of 362(a)(6) as “a claim against the debtor that arose before the commencement

4
     of the case.” Goudelock, supra.
            The majority of the pre-petition claims Bayside tried to collect and did collect post-
5
     petition are claims that arose and were billed pre-petition, chiefly the $163,000 claim for
6
     assessments and charges Bayside asserted were due as of October 8, 2014, but all assessment
7
     claims were stayed by 362(a) regardless when billed or claimed.
8
            Respondents had knowledge of the bankruptcy and all the actions taken by respondents
9    discussed below were intentional, making all the violations “willful” under 362(k)(1).
10

11   1. SEIZURE AND RENTAL OF DEBTOR’S CONDOMINIUM VIOLATED THE
12   AUTOMATIC STAY.

13
     A. THE SEIZURE AND RENTAL WAS TO COLLECT A PRE-PETITION CLAIM.
14
            On May 19, 2015 respondent Jennings signed a lease for 990 on behalf of Association.
15
     (Ex. AZ.) Rent was $6,500 per month. The lease describes Bayside as the “landlord.” The tenant
16
     took possession and occupied the unit. Bayside collected a $19,500 payment at the outset of the
17
     lease and monthly rent thereafter. (Patel; Ex. AZ part 2.0.) The initial lease term was one year
18   starting June 15, 2015. (Ex. AZ part 3.0.) The tenant paid the rent.
19          Parker owned all legal and equitable title to 990 until the foreclosure by Deutsche Bank
20   and recordation of the trustee’s deed on December 6, 2016. The “surrender” of 990 to all secured
21   creditors in Parker’s Chapter 13 plan was only a statement that debtor will not resist a

22
     foreclosure. It does not transfer title and Parker continued to own all rights in the property. In re
     Spencer, 457 B.R. 601, 612 (E.D.Mich, 2011).
23
            Nothing in substantive California law or Bayside’s CC&Rs as they existed in May 2015
24
     gave Bayside the power to seize possession of an owner’s separate interest condominium, place
25
     the property on the rental market, lease the property, collect and keep the rental income derived
26
     from the property, and credit nothing to the owner’s assessment account or any other claim
27   asserted against the owner. Nothing in Bankruptcy law permits such conduct by a creditor. There
28   is no explanation for this conduct besides an “attempt to collect a pre-petition claim.”




     Case: 14-44083       Doc# 297       Filed: 10/12/18     Entered: 10/12/18 16:47:00         Page 7 of
                                                      35
1            Exhibits F and H (December 2, 2014 and January 2, 2015 invoices) show that Bayside
2    believed it was owed and could collect over $196,000 in assessments, nearly all of it for pre-
3    filing installments.

4
             Exhibit W (March 10, 2015 board minutes, item 10.0) shows that Bayside “is undeterred
     in its collections efforts by a Member’s decision to file bankruptcy” and had created and
5
     implemented “BCOA’s extensive unit 990 2015 debt collection plan.”
6
             Exhibit AM (October 21, 2014 message to members) shows that only two weeks after
7
     this case was filed Bayside was calling Parker’s bankruptcy case the “greatest danger” the
8
     Association had ever faced, was telling the members that “Unit 990’s owner and its buyer are
9    working together to fleece our association for personal gain,” and that if the Board and members
10   “work together – we can thwart this effort and protect ourselves.”
11           Exhibit BW (December 1, 2014 message to members) shows that Bayside was “hot on
12   the heels of collecting from the Unit 990 highly delinquent owner.”

13
             Exhibit AA (June 5, 2015 Cantor letter) shows that the “potent plan” adopted by Bayside,
     its directors, and Cantor “to help the BCOA recover from the long-term economic damage
14
     inflicted by 990’s delinquent owner” was to take possession of Unit 990, lease it out, and apply
15
     the rent proceeds to “recoup reserves” and “protect the membership from severe economic
16
     hardship.” By this point Unit 990 had already been leased out, on May 19, 2015. (Ex. AZ.)
17
             Exhibit BT (May 21, 2015 Jennings email to rental agent Andrea Day, paragraph 6)
18   shows that as of that date respondents were still asserting Bayside “was a secured creditor owed
19   $220,000+,” despite the bankruptcy case.
20           Exhibit BZ (June 2, 2015 “50 accomplishments” letter to members) Item 44 recites “Unit
21   990 $78,000./yr Lease Deal Produced: 05/2015 (enables recapture of all costs & delinquent

22
     amounts from Unit 990’s unfortunate 2005-2015 member resident history)”
             Exhibit BZ Item 41 shows that Bayside contended it could do this because the “Parker
23
     Federal Bankruptcy Protection [was] Defeated,” which “prevents delinquent member from
24
     forcing debt on 32 BCOA members.”
25
             Exhibit BZ is a direct and indisputable admission that the purpose of renting Unit 990
26
     was to “recapture” all “delinquent amounts” for the period 2005 through 2015. The statement in
27   Item 44 implies that Unit 990 will be rented out indefinitely at $78,000 per year until all the
28   “delinquent amounts” for 2005-2015 have been “recaptured.” This document was intended for




     Case: 14-44083         Doc# 297    Filed: 10/12/18     Entered: 10/12/18 16:47:00        Page 8 of
                                                     35
1    use at the 2015 Annual Meeting of Members (BZ introductory paragraph) and was distributed to
2    all members of the Association (Id.). As an official record created to inform the membership of
3    the facts, Exhibit BZ must be given great weight and its admissions must be taken as true

4
     statements of fact.
            The groundless assertion that the bankruptcy case was “defeated” confirms that Bayside
5
     felt it was free to do whatever it wanted under its interpretation of the CC&Rs, including rent out
6
     Parker’s Unit 990 to collect 2005-2015 claims.
7
            The lease itself incorporates this wrong contention as to what bankruptcy law is, referring
8
     to the motion for relief from stay and the resulting order. The lease recites at Part 0.1 that “The
9    BCOA was also granted the right to attempt to recover the revenue and operating costs it is
10   legally entitled to, pursuant to its CC&Rs which are provided along with this Lease. These
11   powers were formally granted by a Federal Bankruptcy Judge in Federal Bankruptcy Court.”
12   (Ex. AZ.) BCOA’s mischaracterization of the order reflects an intent and purpose to “recover the

13
     revenue and operating costs,” i.e. previously-accrued claims.
            These Bayside admissions, combined with the lack of any lawful basis for seizing and
14
     renting Parker’s property, show that the rental of 990 was a device to collect the pre-filing claims
15
     Bayside contended it had against Parker, who had owned 990 since 2005, in violation of
16
     362(a)(6). Parker proved at trial that (1) respondents knew of the bankruptcy case (Exs. A, Y),
17
     and (2) respondents’ acts were intentional. The violation is thus “willful” for purposes of
18   362(k)(1).
19

20   B. NONE OF RESPONDENTS’ JUSTIFICATIONS FOR SEIZING AND RENTING
21   PARKER’S UNIT 990 ARE A DEFENSE TO A STAY VIOLATION CLAIM.

22
            Respondents raised a shifting series of justifications for seizing Unit 990, renting it out,
     and keeping all the revenue. In the end, respondents never settled on a coherent theory of why
23
     their conduct did not violate the stay. Respondents variously argued the rental of 990 was to
24
     collect post-petition assessments, then that it was to raise money for repairs, then it was to
25
     “book” the money and “hold it for the lender.” None of the supposed justifications was a legally
26
     valid excuse or defense even if true, which the evidence plainly shows they were not.
27

28   1. Rental of 990 was not to collect “post-petition assessments.”




     Case: 14-44083        Doc# 297     Filed: 10/12/18     Entered: 10/12/18 16:47:00         Page 9 of
                                                     35
1            (a) Bayside submitted no evidence it was renting 990 to collect post-petition assessments.
2            Respondents did not submit any contemporaneous document such as minutes or memos
3    reciting that the rental is to collect post-petition assessments. To the contrary, Bayside

4
     consistently said the rental of 990 was to “recoup reserves” and similar backwards-looking
     language. (Ex. AA; Ex. BZ item 44; Ex. AT.) The absence of any contemporary mention of a
5
     plan to collect future assessments is evidence of the absence of such a purpose.
6

7
             (b) Bayside never told Parker it was renting her unit to collect post-petition assessments.
8
             Respondents submitted no evidence they ever told Parker that her unit 990 was being
9    rented to collect her accruing post-petition assessments. There is no evidence Bayside ever told
10   Parker her unit was being rented at all, for any reason.
11

12           (c) The amendments explicitly state the rent from a seized unit is not for payment of

13
             assessments or any other claim arising from ownership of the unit.
             The “June Ballot Initiative Explanation Summary” and the proposed amendment
14
     language (Ex. 35/M) sent out by Bayside on May 21, 2015 explains that Article 3.4.8
15
     “Association’s Easements” was to be amended to grant Bayside “the right to lease any Unit
16
     which is at least 60 days or more delinquent in its Member Account obligations, if the respective
17
     Unit has, for the same period of delinquency, also been abandoned for at least 60 calendar days.
18   The lease proceeds shall be used to fund the BCOA’s Operating & Reserve Accounts as the
19   Board may determine appropriate. The lease proceeds shall not be used to reduce the delinquent
20   Member Account balance in any manner whatsoever. The lease proceeds are the permanent
21   property of the BCOA, and no other entity shall have the right thereto, for any reason

22
     whatsoever.” (Ex. 35/M, ballot item [03].)
             Since it was not to apply to or reduce Parker’s member account balance “in any manner
23
     whatsoever” the only other explanation is that it was to pay off the pre-petition claims. Bayside
24
     declared its intent to collect these pre-petition claims and that rental of 990 was the way to do it.
25
     Again, it doesn’t matter why Bayside took the money. There is no valid excuse that makes the
26
     act not a stay violation.
27

28           (d) Bayside never in fact invoked the amended CC&Rs to justify leasing 990.




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 10 of
                                                     35
1           Association seized and rented out Unit 990 more than a month before the vote was taken
2    on proposed amendments to the CC&Rs to supposedly allow renting “abandoned” and
3    “delinquent” units. The lease was signed on May 19, 2015 before the ballot measure was even

4
     mailed out to the members. (Exs. AZ, 35/M.) The stay violation was therefore complete before
     the “amendments” were voted on and recorded. The later recording of the amendments on June
5
     22, 2015 did not wipe away the stay violation. CC&R amendments are effective from date of
6
     recordation forward; they are not retroactive in operation. CC&Rs Article 9.1.5. (Ex. 8 all
7
     versions); Cal. Civil Code 4270(a)(3).
8
            Bayside has argued that it was “allowed” to lease out 990 by the amended CC&Rs
9    recorded June 22, 2015 (Ex. 8D) following the vote on the proposed amendments (Ex. 35/M).
10   But at trial Bayside submitted no evidence that Bayside ever invoked the amendments or gave
11   notice to Parker that Bayside was going to do so.
12          Invoking amended Article 3.4.8 would have required notice and a hearing. Article 9.2.1

13
     of the CC&Rs “Right of Enforcement” (all versions 8A through 8E) provides, “No determination
     of whether a violation has occurred shall be made until notice and hearing has been provided to
14
     the owner.” Respondents produced no evidence at trial of notice or a hearing being given to
15
     Parker that Bayside intended to invoke amended 3.4.8 to take possession of Unit 990, rent it out,
16
     and seize the rental proceeds. This is patently an “enforcement” action that requires notice.
17
            Bayside never told Parker, at any time, that Bayside had made a determination under
18   amended Article 3.4.8 that Parker’s unit was deemed “abandoned” and “payment delinquent”
19   under the newly adopted rule. There is no evidence of any notice given to Parker that Bayside
20   regarded 990 as eligible to be leased out under the new rule. There is no evidence that Bayside
21   gave Parker an opportunity to contest any such determination that 990 was abandoned and

22
     payment delinquent after the amendment was adopted.
            The “June Ballot Initiative” does not inform Parker that if adopted the “right” to lease out
23
     “abandoned and payment delinquent” units would be applied retroactively to Parker’s unit,
24
     which by May 19, 2015 had already been leased (without her knowledge). Such application
25
     would violate the CC&Rs and Civil Code 4270(a)(3), supra.
26
            Bayside thus was not using whatever “rights” may have been created under the June 22,
27   2015 amendments, regardless of their validity under substantive law, in seizing and renting 990.
28




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00           Page 11 of
                                                    35
1    2. The extreme and bizarre language in the proposed amendments shows the money
2    collected from renting 990 was for pre-petition claims.
3           The “Explanation Summary” for item [03] recites that the amendment to 3.4.8 “enables

4
     your association to lease abandoned & payment delinquent Bayside Units by your association so
     that their delinquent payment burden is not shifted onto the backs of the remaining responsible
5
     Members who pay their lawful obligations on time.” (Ex 35/M, “Ballot Item [03].”)
6
            The “Explanation Summary” for item [05] urges amendment of CC&R Article 5.3 “to
7
     assign maintenance of - and repair responsibility for - Unit 990 to Unit 990’s owner – rather than
8
     to the Membership which has never received a fair assessment therefor from Unit 990’s owners
9    to date. All owners of Unit 990 to date have enjoyed the benefits of a ridiculously incorrect
10   assessment calculated in error (in direct violation of Bayside CC&Rs) by the shoddy original
11   developer and a string of incompetent Management Agents who violated the law governing
12   assessment calculation. The existing owner of 990 has never fully paid the incorrectly low

13
     assessment! When Unit 990’s ownership changes hands, all of the proper assessments for it will
     be lost forever. This amendment assures that the other 32 members of the association will not
14
     have to pay for this loss in the future.” (Ex. 35/M.)
15
            Exhibit 35/M “June Ballot Initiative Explanation Summary,” items [03] and [05] reveal a
16
     “grievance” mentality, that Bayside needed to compensate for “the ridiculously incorrect
17
     assessment” levied in prior years. The costs associated with Unit 990 needed to be shifted onto
18   Parker, “rather than to the Membership which has never received a fair assessment therefor from
19   Unit 990’s owners to date.” [Item 05; underline original.] This extreme language highlights
20   respondents’ belief that Unit 990 had never paid a “fair” assessment, going back 15 years to the
21   foundation of the project, and that action needed to be taken to compensate for those

22
     “ridiculously incorrect” pre-petition assessments. Respondents took action to recoup and recover
     those pre-petition claims by renting Parker’s Unit 990, a clear violation of 362(a)(6).
23

24
     3. The Declaration forbids seizing and renting an owner’s separate interest unit. This
25
     unlawful act was harassing and coercive.
26
            Article 9.2.1 of the CC&Rs “Right of Enforcement” provides, “Notwithstanding anything
27   to the contrary contained in this Declaration, the Association shall not have the power to cause a
28   forfeiture or abridgement of an Owner’s right to the full use and enjoyment of the Owner’s




     Case: 14-44083      Doc# 297       Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 12 of
                                                     35
1    individually owned Unit, including access thereto over and across the Common Area, due to the
2    Owner’s failure to comply with the provisions of the Project Documents, unless the loss or
3    forfeiture is the result of the judgment of a court, an arbitration decision or a foreclosure

4
     proceeding or a sale conducted pursuant to this Declaration.” This provision is contained in the
     original CC&Rs recorded July 10, 2000 (Ex. 8A), and all subsequent versions (Ex. 8B-E).
5
     Article 9.2.1 mirrors the provisions of Cal. Civil Code 4510 prohibiting acts that limit access to
6
     an owner’s separate interest unit, but 9.2.1 adds the important provision that the association
7
     cannot interfere in the owner’s right to “full use and enjoyment of the Owner’s individually
8
     owned Unit.”
9           Plainly, this provision in the CC&Rs and its companion Civil Code section are intended
10   to prevent exactly what respondents did to Parker. Article 9.2.1 applies to protect the rights of
11   the individual owner “Notwithstanding anything to the contrary contained in this Declaration,”
12   which would include inconsistent amendments designed to deprive an owner of the full use and

13
     enjoyment of the owner’s separate interest. Respondents did this without any order of a court, an
     arbitration decision, or a foreclosure sale. The rental is therefore unlawful under Article 9.2.1 and
14
     Civil Code 4510. Illegal conduct is harassing and coercive by its very nature and violates
15
     362(a)(6).
16

17
     4. Renting an owner’s unit to collect unpaid assessments is not allowed by law. This was a
18   harassing and coercive attempt to force Parker to pay stayed pre-petition claims.
19          The rights of a homeowner association to enforce claims for unpaid assessments are set
20   forth in the Davis-Stirling Common Interest Development Act, Cal. Civil Code Sections 4000
21   through 6150. Collection of assessments is dealt with in Sections 5600 – 5740. Section 5650(b)

22
     provides that if an assessment is unpaid the association can collect a late charge not exceeding
     10% of the installment, interest at 12%, and reasonable attorney’s fees, in addition to the
23
     assessment. Nothing in the Davis-Stirling Act permits an association to seize possession and rent
24
     out the separate interest unit of an owner to collect unpaid assessments.
25
            Article VI of the Bayside CC&Rs recorded July 10, 2000, February 13, 2015 and June
26
     22, 2015 dealing with assessment collection, do not include a “right” to seize and rent an owner’s
27   unit as an assessment collection practice. The supposed right to lease a unit first appears in
28   Article 3.4.8 of the June 22, 2015 amended CC&Rs, relating to “Association Easements” and




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 13 of
                                                     35
1    adopted after 990 was already rented out. Collection methods not allowed under the CC&Rs are
2    per se harassing and coercive and violated 362(a)(6).
3

4
     5. The “rent” greatly exceeded the annual assessment.
            Unit 990 was rented out in May 2015 at the rate of $6,500.00 per month, starting June 15,
5
     2015. (Ex. AZ part 2.0.) Rent for June through December 2015 at that rate would be $45,500.00.
6
     This is twice the total annual assessment for 2015. (Ex. G.) Rent for January 2016 through
7
     December 2016 would be $78,000. The annual assessment for all of 2016 was $24,258. (Ex. AT,
8
     01/01/16 entry.) The rent collected in 2016 was over three times the amount of the claimed 2016
9    annual assessment.
10          Therefore, even if Bayside was applying the rent income to its post-petition accruing
11   assessments, the contention that the rental was merely to pay ongoing post-petition assessments
12   is not true. Bayside collected $128,500 from renting 990 from June 2015 through December

13
     2016, while the claimed annual assessments for 2015 and 2016 totaled approximately $50,000.
     Bayside collected about 250% more than the annual assessments for the 2015-2016 time period.
14
     The only explanation that fits the evidence is that Bayside was using the rental of Unit 990 to
15
     collect a pre-petition claim in violation of 362(a)(6).
16

17
     6. Bayside’s “book and hold for the lender” excuse is patently false.
18          Bayside asserted at trial it “booked” the rent received from 990 to “hold” it for the senior
19   lender, apparently Deutsche Bank. Respondent Jennings admitted at trial that no payments were
20   actually made to the lender and could not explain the concept to the satisfaction of the court.
21   Respondents submitted no documentary proof of the existence of such an accounting practice.

22
     This is plainly a bogus theory cooked up post facto to try to justify respondents’ seizure and use
     of the rental income from 990.
23

24
     7. Wall repairs are irrelevant.
25
            Respondents introduced at trial the new excuse that the Association “had to” spend large
26
     amounts of money repairing the brick exterior walls of Unit 990, paid for by renting 990. This
27   supposed fact is not in the Joint Pretrial Order, no supporting documents are in respondents’
28   document list, none were presented at trial, and no witnesses are identified in respondents’




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00           Page 14 of
                                                     35
1    witness list on this subject. The subject is also irrelevant. It makes no difference what
2    respondents did with the money obtained by a stay violation.
3           In any case, the Association had the duty to maintain the exterior walls, which are

4
     “common area” as defined in the CC&Rs and within the scope of the Association’s general
     maintenance obligations. The walls are not part of “Unit 990” but are pure common area. (Ex.
5
     8A Articles 2.7, 2.27, 5.1.1, 5.3.) The cost of such maintenance is included in the annual budget
6
     for the entire association. (Ex. 8A 6.2.2(a), (b); Cal. Civil Code 5600(a).) The Association cannot
7
     charge Parker personally for the supposed work on top of her assessment. (Civil Code 5600(b).)
8
     The June 2015 amendment to Article 5.3 purporting to place all maintenance responsibility for
9    the common area exterior walls on the owner of 990 is void under Civil Code Secs. 4125
10   (definition of “condominium”) and 4145(a), (b) (definition of “exclusive use common area”).
11   The exterior walls are not “exclusive use common area” and are not subject to being converted to
12   exclusive use common area by amendment of the CC&Rs.

13
     2. DEMANDS FOR PAYMENT OF PRE-PETITION CLAIMS VIOLATED THE STAY.
14

15
     (1) The December 2, 2014 BCOA Late Payment Demand.
16
            On December 2, 2014 Bayside emailed a “BCOA Late Payment Demand & Notice of
17
     Delinquency” to debtor directly, with a cover email. (Ex. F.) The email demands “full payment
18   at this time” of $169,669.88, including $162,928.18 for installments that pre-date the
19   commencement of this case, threatens that “your ENTIRE ANNUAL ASSESSMENT becomes
20   due and payable” if the entire invoice is not paid within 30 days, and threatens foreclosure sale.
21   (Ex. F fifth page.) Bayside presented no evidence the email was written in error. At the bottom of

22
     each page of the invoice is a box of information warning debtor what can happen if the entire bill
     is not paid immediately.
23
            Respondents argue that the “Late Payment Demand” was not in fact a “Late Payment
24
     Demand” but merely a notice or account statement. However, the invoice and accompanying
25
     email contain no such limiting language. Bayside admits the invoices were sent without a
26
     supposed “watermark” to the effect that the Late Payment Demand is for “informational
27   purposes only.” (Joint Pretrial Order “Respondents’ Facts” paragraphs 2 and 3; Respondents’
28   Opening Statement, May 29, 2018.)




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 15 of
                                                    35
1           Even with a statement that the invoice is “for informational purposes only” the payment
2    demand puts pressure on the debtor and violates the stay. “[A]s noted by other courts reviewing
3    similar language, such a self-serving disclaimer ‘does not obviate the fact that the invoice seeks

4
     payment from the debtor’ and such a collection action violates the stay ‘if it amounts to pressure
     on the debtor to pay.’” In re Cousins, 404 B.R. 281, 288 (Bankr.S.D.Ohio 2009); In re Butz, 444
5
     B.R. 301, 304-305 (Bankr, M.D. Penn. 2011); In re Zotow, 432 B.R. 252, 258-59 (9th Cir. BAP.
6
     2010). This payment demand put significant pressure on debtor to pay, and was harassing and
7
     coercive.
8
            All assessments are a pre-petition claim, regardless when billed. Goudelock, supra.
9    Attempts to collect any assessments after the case is filed violated the stay. Here, the invoice is
10   for installments billed before the case was filed, thus is a stay violation regardless of the effect of
11   Goudelock. This pre-confirmation payment demand violated both 362(a)(3) and 362(a)(6).
12

13
     (2) The January 2, 2015 BCOA Late Payment Demand.
            On January 2, 2015 Bayside emailed another “BCOA Late Payment Demand & Notice of
14
     Delinquency” to debtor directly, with a cover email demanding immediate payment. (Ex. H.)
15
     All that is said immediately above applies to this payment demand as well, with the exception
16
     that the demand is post-confirmation and violated only 362(a)(6).
17

18   3. THE SETTLEMENT PROPOSALS OF OCTOBER 29, 2014 AND DECEMBER 15,
19   2014 VIOLATED THE STAY.
20

21   (1) October 29, 2014 Offer.

22
            Respondents’ October 29, 2014 “settlement offer” is clearly an attempt to collect pre-
     petition claims. (Ex. E.) The proposal demands payment of $25,000 in cash up front, dismissal of
23
     all of Parker’s civil claims against Bayside, payment of 60% of the lien amount then pending,
24
     dismissal of the bankruptcy case, payment of all the Association’s legal fees, no release of the
25
     lien even if paid, sale of the unit, a promise to never own property in Bayside again, and other
26
     demands. Parker is given 48 hours to respond. If not accepted, Association threatens to move
27   forward with its pending civil lawsuit, cross-complain against everyone involved in sale of Unit
28   990, and file “multiple adverse claims with the Bankruptcy Court.” (Ex. E.)




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00              Page 16 of
                                                     35
1            A post-petition settlement offer can violate the stay if it crosses the line between “hard-
2    nosed negotiations and predatory tactics – and if the automatic stay is to have any bite, it must
3    forfend against the latter.” If the tactics are coercive or harassing, the offer violates the stay. In re

4
     Jamo, 283 F.3d 392, 399 (1st Cir. 2002); In re Diamond, 346 F.3d 224 (1st Cir. 2003.) This offer
     “crosses the line” by a wide margin. It sends an unmistakable message to debtor that her
5
     bankruptcy case will not protect her, that the case will be dismissed, and that Bayside will
6
     expand all its many claims against her unless she agrees to the terms of the offer. This conduct
7
     violated 362(a)(1), 362(a)(3), and 362(a)(6).
8
             Respondents’ witnesses testified unconvincingly that the settlement proposal does not
9    mean exactly what it says. The testimony was inconsistent, illogical, and muddled. It is much
10   more likely that the document means what it says and was intended as a coercive tactic to
11   frighten Parker into submitting to Bayside’s demands.
12

13
     (2) December 15, 2014 Offer.
             The December 15, 2014 offer, sent by Bayside’s attorney Andrew Cantor, is nearly
14
     identical to the October 29, 2014 offer authored by respondent Jennings. (Ex. H.) The terms are
15
     the same, the threatened consequences if not accepted are the same. The offer was communicated
16
     prior to plan confirmation at a time when all property was property of the estate. The offer is
17
     harassing and coercive. It is an attempt to obtain property of the estate, and an attempt to collect
18   a pre-petition claim, as well as continue a pending civil action.
19

20   4. ACCELERATION OF THE FISCAL 2015 ANNUAL ASSESSMENT VIOLATED THE
21   STAY.

22
             In December 2014 Bayside sent a “Member Account Invoice” to Parker accelerating her
     entire fiscal 2015 annual assessment, in the amount of $22,558.20. (Ex. G.) Payment in full was
23
     demanded by December 15, 2014.
24
             Any act taken by a condominium association to coerce payment of a pre-petition
25
     assessment or claim violates the automatic stay, even if “allowed” by the governing documents
26
     and even if the act or rule also serves some other purpose. In re Gordon Properties LLC, 460 BR
27   681 (Bankr.E.D.Va 2011). The coercive effect of the acts, not their justification, is what
28   determines a stay violation. (Id., 693-4; In re Butz, supra, 304.)




     Case: 14-44083       Doc# 297       Filed: 10/12/18 Entered: 10/12/18 16:47:00              Page 17 of
                                                      35
1           No good-faith basis existed to accelerate 100% of a future year’s assessment at a time
2    when Parker had surrendered the property under her Chapter 13 plan, had offered to covey a
3    quitclaim deed to Bayside on October 29, 2014 (Ex. X), and had every expectation of being off

4
     title and gone from the property before 2015 even arrived. The acceleration was done to put
     pressure on Parker and frighten her with the prospect of facing new, non-dischargeable, post-
5
     petition claims.
6
            The entire fiscal 2014 assessment had been accelerated in December 2013, thus no
7
     monthly assessments accrued between case filing on October 8, 2014 and when the 2015
8
     assessment was imposed on December 1, 2014. Parker was not “delinquent” on anything. There
9    were no assessments, no fines, no late charges between case filing and December 1, 2014, thus
10   the acceleration was unlawful under the governing documents. (Ex. AV/37, 2016 bylaws Art X
11   and F-8, F-9.) Acceleration of the 2015 assessment amounts to punishing Parker just for having
12   pre-petition debt, plainly a “harassing and coercive” act.

13
            Accelerating the 2015 assessment was a ruse and subterfuge to offset the pre-petition
     claims, by adding another $22,000 to the “post-petition” claim. It also put improper financial
14
     pressure on Parker at a time when every dollar was allocated to making her plan payments. The
15
     acceleration was pre-confirmation, thus violated 362(a)(3) as well as 362(a)(6).
16
            The assessments are a pre-petition claim, regardless when billed whether pre- or post-
17
     petition. (Goudelock, supra.) As a matter of law the collection attempt violated the stay.
18

19   5. THE FINES IMPOSED POST-PETITION VIOLATED THE STAY.
20          Any act taken by a condominium association to coerce payment of a pre-petition
21   assessment or claim violates the automatic stay, even if “allowed” by the governing documents

22
     and even if the act or rule also serves some other purpose. In re Gordon Properties LLC, 460 BR
     681 (Bankr.E.D.Va 2011); In re Butz, supra, 304-305.
23
            Bayside imposed $11,500.00 in fines against Parker between December 1, 2014 and
24
     April 30, 2015. (Ex. I.)
25
            The first fine, $1,500 on December 1, 2014, was unilaterally imposed without notice or a
26
     hearing, violating Article 9.2.1 of the CC&Rs and Civil Code sections 5855, 5905, 5910 (fair
27   hearings with notice). Parker testified her unit did not have a tenant at the time stated in the fine
28   notice, thus the fine is substantively wrong as well as procedurally wrong. (Ex. I first page).




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 18 of
                                                     35
1           The $2,500 in fines imposed on May 15, 2015 (Ex. I third page/Ex. 47) are mostly for
2    matters the Association has no right to control or responsibility for. Fines for “failure to pay
3    assessments,” and “failure to pay city taxes” are per se unlawful. None of these things gives an

4
     association the right to impose fines. An association’s rights against an owner for non-payment
     of assessments are limited by the CC&Rs (Ex. 8A Article 6.6.3) and Civil Code 5650(b). Parker
5
     had no “tenant” at this time thus the fine for “failure to advise of tenant identity” is groundless.
6
            The 13 separate $500 fines on May 16, 2015 (Ex. I fourth and fifth pages/Ex. 47) are all
7
     for conditions inside Parker’s separate interest unit, which Bayside has no duty or right to
8
     maintain. (CC&Rs, Ex. 8A Articles 5.1.1 and 5.3.) All the fines are substantively and
9    procedurally invalid. The important point is that all these “conditions” date from after when
10   respondents took over control of 990 in February 2015 and began using 990 for their own
11   purposes. (Ex. BT.) Unit 990 was leased out only three days later, on May 19, 2015, thus the
12   condition of the interior must have been safe and habitable for a tenant. (Ex. AZ.) Exhibit BT

13
     explicitly says 990 is in good condition with no problems. Parker had no access to 990 and no
     ability to make the “corrections” respondents claimed were needed.
14
            All these fines were a ruse and a subterfuge to collect pre-petition claims, and to put
15
     intense financial pressure on Parker to harass and coerce her.
16

17
     6. AMENDMENT OF THE GOVERNING DOCUMENTS VIOLATED THE STAY.
18          The May 21, 2015 proposal to amend the CC&Rs, and the adoption and recordation of
19   the amended CC&Rs on June 22, 2015 (Ex. 35/M, Ex. 8D) were attempts to collect pre-petition
20   claims. All five proposed amendments contained in the “June Ballot Initiative Explanation
21   Summary” and the ballot that it “explains” expressly target Parker and her Unit 990. No other

22
     Bayside members are targeted.
            The extreme language used in the “explanation” for Item [05] shows that the amendment
23
     was intended to make up for the “incorrectly low assessment calculated in error” going back to
24
     the formation of the project in 2000. No other explanation fits the evidence.
25
            The amended condominium plan recorded with the CC&Rs on June 22, 2015 erased the
26
     “Parking Exclusive to 990 28th St.” area from the map. The Court can see this by comparing the
27   maps in Exhibits 8A and 8D, especially the “parking” maps. This act implemented the threat
28   made on October 14, 2014 to deprive Parker of her property.




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 19 of
                                                     35
1

2    7. “RETRO ASSESSMENTS” IMPOSED IN MAY 2015 VIOLATED THE STAY.
3           On May 1, 2015 Bayside served a “BCOA Member Account Invoice” on debtor

4
     demanding payment by May 15, 2015 of $9,856.25 for “understated” prior years’ assessments,
     with an explanation that the previous assessments for the years 2010, 2011, 2012, 2013, 2014
5
     and 2015 should have been higher “due to” the unit being larger than the condominium plan
6
     shows. (Ex. V.)
7
            Assessments for any time prior to October 8, 2014 are “a claim against the debtor that
8
     arose before the commencement of the case under this title” (362(a)(6)) and could have been
9    asserted in those prior years. (Section 101(5)(A) [defining “claim” as a “right to payment” in
10   extremely broad terms]; Goudelock, supra.) As such those pre-petition assessments are within the
11   scope of the automatic stay. “Retro assessments” announced post-petition are still pre-petition
12   claims. Under Goudelock they are pre-petition claims regardless when announced. The May 1,

13
     2015 Invoice is a direct demand for payment of a pre-petition claim, a textbook violation of
     362(a)(6). It is also harassing and coercive, plainly intended to pressure Parker to pay the pre-
14
     petition claims.
15

16
     8. THE AUGUST 8, 2015 NOTICE OF BILLING FOR FIRE SPRINKLER WORK IN
17
     UNIT 990 VIOLATED THE AUTOMATIC STAY.
18          On August 8, 2015 Bayside sent an email directly to Parker telling her the Association
19   was about to enter Unit 990 for “interior sprinkler modifications in order to meet current
20   standards.” The work was going to be done “within the next 90 days.” The estimated cost of
21   $6,307.00 would be “billed to your Member Account.” (Ex. O.) The notice does not ask

22
     permission but tells Parker that Bayside will enter her property and will bill her for whatever the
     cost may be.
23
            By August 8, 2015 Unit 990 had been in Bayside’s possession for six months, since early
24
     February 2015. (Ex. BT.) Unit 990 had been rented out by Bayside since May 19, 2015 and some
25
     $19,500.00 in rent had been collected from the tenant. (Ex. AZ.)
26
            Bayside’s May 21, 2015 email to the rental agent Andrea Day recites that as of that date
27   the unit has never required repair, there are no “structural or system issues in play,” and Bayside
28   has been performing basic maintenance including “performing sprinkler inspections” and other




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 20 of
                                                    35
1    work since February 2015 “on an almost daily basis.” (Ex. BT.)
2           The sprinkler system is part of the “Unit” as defined in 2.27 of the CC&Rs (Ex. 8A.) The
3    system is not part of the “structural portions of the buildings” maintained by Association under

4
     5.1.1. Respondents had no right or obligation to make such “repairs” in the first place.
            The August 8, 2015 notice served no purpose except to harass and coerce Parker and to
5
     run up the post-petition charges against her in as part of a program to collect pre-petition claims
6
     and put financial pressure on Parker to cause her plan to fail. This conduct violated 362(a)(6).
7

8
     9. SEIZURE OF UNIT 990’S PARKING AREAS VIOLATED THE STAY.
9           On October 13, 2014 Bayside sent an email to a group of people including Parker and
10   Scott Sorensen, who was then negotiating to purchase Unit 990. (Ex. D.) The email asserts that,
11   based on measurements made by Jennings and Jennings’ own interpretation of the governing
12   documents and Parker’s title documents, Unit 990 does not own the “Parking Exclusive to 990

13
     28th St” area shown on the condominium map recorded in 2001. (Ex. 8A, “Parking Plan” and
     “Condominium Plan.”) The email states that Bayside will shortly start construction of a garbage
14
     enclosure that will “project well into what the plan labels as ‘Parking Exclusive to 990 28th St.’”
15
     (Ex. D paragraphs 5, 7.)
16
            Exhibits 1 through 6 inclusive (deeds for Unit 990) all include the legal description for
17
     the “common area” of the Bayside Court development, attached as “Exhibit A” to each deed.
18   “Parcel One” is “an undivided 1/33d interest in Parcel A” shown on the parcel maps recorded in
19   1997 and 2000 creating the project. However, the “Excepting Therefrom” paragraph that
20   follows, under Part B, excludes from the common area “Exclusive easements for the use,
21   occupancy and possession of … Parking Exclusive to 990 28th St. … as shown on the

22
     Condominium Plan and Second Amendment referred to above and as such easements are
     provided in the [July 10, 2000 CC&Rs].”
23
            The meaning of the legal description in the recorded deeds, as well as Article 2.22 of the
24
     CC&Rs as they existed prior to June 22, 2015 (Ex. 8A), is a matter of law for the court to decide.
25
     The plain wording of the legal description shows that the “Parking Exclusive to 990 28th St.”
26
     shown on the original plans and referred to in the CC&Rs is appurtenant to Unit 990 and is not
27   common area as contended by respondents when claiming the parking area on October 13, 2014.
28          This conduct is an “act to obtain possession of property of the estate or … to exercise




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 21 of
                                                    35
1    control over property of the estate,” prohibited under 362(a)(3). This conduct was more than two
2    months before plan confirmation, thus all property was property of the estate. It is also harassing
3    and coercive, violating 362(a)(6).

4
     C. THE SUPPOSED PROXY IS IRRELEVANT AND HAS NO EFFECT ON PARKER’S
5
     CLAIMS FOR STAY AND DISCHARGE VIOLATIONS.
6

7
     1. The supposed proxy is not genuine.
8
            Respondents could not prove the genuineness of the supposed proxy at trial. Under the
9    highly suspicious circumstances present the court should give no weight to the document.
10          Most damning, respondents could not produce the original of this document on which
11   they place so much importance. When asked at trial where the original is, Laurence Jennings said
12   the original had been “thrown away with all the others” after the “election period passed,”

13
     presumably a reference to the one-year period for challenging elections in Civil Code 5145(a).
     This means the document, if it ever existed, was in possession of respondents, and particularly
14
     Association Secretary-Treasurer Jennings, until at least a year after the June 6, 2015 election,
15
     which is June 6, 2016 at the earliest. That date is eight months after Parker’s sanctions motion
16
     was filed. That respondents, represented by counsel Eric Nyberg, would have deliberately
17
     destroyed the original of a critically important document on which their defense rests, is simply
18   not credible.
19          Jennings testified a “scanned” copy of the original was kept, but not the original itself.
20   However, this supposed copy of the signed original was not presented to Parker at her April 5,
21   2017 deposition. (Ex. 38.) Instead, a blank copy was shown to her. (Ex. 38 pages 137 lines 18-

22
     25, pages 159-161.) If a copy of a “signed original” existed, it would have been presented to her
     and she would have been extensively questioned about it. That did not happen.
23
            Neither was the supposed “scanned” copy of the “signed original” submitted as evidence
24
     in respondents’ June 8, 2017 motion for summary judgment. The court took note of this odd
25
     absence of evidence in the court’s ruling on the motion. (Doc. #170 page 6 lines 9-12.)
26
            The “signed original” made its first appearance in early 2018 when respondents presented
27   their list of trial exhibits, including proposed Exhibit 36. It is extremely unlikely that if a genuine
28   copy, even a photocopy, existed it would not have appeared until more than two years into the




     Case: 14-44083       Doc# 297        Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 22 of
                                                       35
1    litigation of this matter and seven months after the summary judgment motion. Respondents at
2    trial did not ask Jennings to explain why an “original” was destroyed but a “scanned” copy was
3    kept, which is contrary to logic and common sense.

4
            Jennings testified he is skilled at digital document manipulation and knows how to add
     digital “layers” to a document he is creating.
5
            Civil Code 5110(a) requires an association to appoint “an independent third party” as
6
     inspector of elections. At trial when Laurence Jennings was asked who the inspector of elections
7
     was for the June 2015 vote Jennings said he “thinks” it was his wife, JoLee Jennings. However,
8
     Exhibit 35/M (tenth page) lists “Laurence Jennings” as the “BCOA Election Inspector” to whom
9    the voting materials should be mailed. After three years of litigation, Laurence Jennings cannot
10   innocently have forgotten it was him, not his wife, who had custody and control of the voting
11   materials including the supposed proxy. His credibility on this point is nil.
12

13
     2. Respondents bypassed Parker’s attorneys and improperly sent the ballot package direct
     to Parker.
14
            Parker’s attorneys notified respondents on April 3, 2015 to cease all direct
15
     communications with Parker and to send all communications to Fong & Fong. (Ex. 50.) Despite
16
     this notice, on May 21, 2015 respondents mailed the June 2015 vote package directly to Parker.
17
     Respondents did not send a copy of the ballot package to Fong & Fong. (Ex. 35/M, first page.)
18   This fact shows respondents wanted to get Parker’s consent by the June 20, 2015 voting date
19   before Parker’s attorneys realized the vote was even taking place and without knowing it would
20   harm Parker. A “proxy” obtained by stealth and deceit should be given no weight in this court.
21

22
     3. Parker did not sign the proxy.
            Parker testified at trial she has never seen the “signed” copy before and does not recall
23
     signing it. She testified she had recently reviewed her contemporaneous emails with Fong &
24
     Fong from 2015 in which she had said giving a proxy to Bayside would be unwise. She testified
25
     it would have been “ridiculous” to give a proxy to Bayside. Parker testified “I did not give
26
     anything to them.” Parker’s April 2017 deposition testimony is ambiguous at best, at which time
27   she had no specific recollection of this proxy. (Ex. 38 pages 159-161.)
28




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00           Page 23 of
                                                    35
1    4. The “proxy” was for a vote on CC&R amendments adopted after 990 was already leased
2    out and which were never invoked by respondents as a basis for seizing and leasing
3    Parker’s property.

4
            Even if real, the “proxy” is irrelevant to Parker’s ability to maintain these claims for stay
     and discharge violations. The proxy would only in theory validate that Parker agreed to the
5
     provisions of the amendments. But, the amendments were never invoked to justify or authorize
6
     renting 990 and keeping the rent.
7
            Part I B(1)(d) above discusses the fact that respondents never told Parker they were
8
     putting the amended CC&Rs into practice to seize and rent her property, never told Parker that
9    990 had been found to qualify for seizure and rental under amended 3.4.8, never gave notice to
10   Parker that a hearing would be held to make a finding on whether 990 was “abandoned” and
11   “delinquent” as required under 9.2.1, and never in fact held a hearing or made any such
12   determination.

13
     5. The Association owed a fiduciary duty to Parker to act in good faith and not arbitrarily.
14
     Parker could rely on Association complying with its fiduciary duties.
15
            “The courts have recognized that such associations owe a fiduciary duty to their
16
     members.” Cohen v. Kite Hill Community Association (1983) 142 Cal.App.3d 642, 651. “This
17
     special responsibility is manifested in the requirements of due process, equal protection, and fair
18   dealing.” (Id.) Thus even if Parker knowingly consented to use of a proxy to approve the
19   proposed amendments, Parker could rely on the association’s fiduciary duties of good faith and
20   fair dealing to not abuse its power under the amended documents, such as by seizing and renting
21   her property without notice, without a hearing, and without any findings. She did not implicitly

22
     consent, as respondents argue, to respondents ignoring the procedural and substantive protections
     in the CC&Rs and California law. Likewise, Corporations Code sections 7231 and 7233 require
23
     directors to act in good faith, and Parker was entitled to rely on this requirement even had she
24
     given a “proxy” to the board.
25

26
     II. DISCHARGE VIOLATIONS
27          In a motion for violation of the discharge injunction the debtor must show that the
28   creditor (1) knew the discharge injunction was applicable, and (2) intended the actions which




     Case: 14-44083       Doc# 297       Filed: 10/12/18 Entered: 10/12/18 16:47:00           Page 24 of
                                                      35
1    violated the injunction. In re Zilog, 450 F.3d 996, 1007 (9th Cir. 2006); In re Taggart, No. DC
2    3:12-cv-00236 MO (April 23, 2018, 9th Cir.). Once the moving party proves the violation, the
3    burden shifts to the creditor to demonstrate why it was unable to comply with the injunction. In

4
     re Breul, 533 B.R. 782, 791-792 (Bankr.C.D.Calif. 2015); In re Zilog, supra, 1006.
            In each of the sections below respondents knew of the applicability of the discharge and
5
     intended the acts that violated the injunction.
6

7
     1. CONTINUED RENTAL OF 990 VIOLATED THE DISCHARGE INJUNCTION.
8           Bayside continued to rent out Parker’s Unit 990 following the discharge. From December
9    1, 2015 through the date the mortgage holder took title on December 6, 2016, 12 monthly rent
10   installments were collected at $6,500 per month, or $78,000.

11          The personal obligation to pay homeowner association assessments is created when the
     unit owner takes title to the condominium unit. The future assessments are a “claim” within the
12
     meaning of 11 U.S.C. 101(5)(A) and are subject to the very broad 1328(a) discharge of “debt.”
13
     In re Goudelock, supra. The factual situation in Goudelock is near-identical to the present case,
14
     where a condominium owner allegedly fell behind in assessments, moved out of her unit,
15
     surrendered the unit as part of her Chapter 13 Plan, paid no further assessments, and continued to
16
     own the unit until it was foreclosed on by the lender several years after the case was filed. The
17   Ninth Circuit held that post-petition assessments are discharged under 1328(a): “Thus, the
18   obligation to pay CA assessments is a debt since it creates a right to payment. See 11 U.S.C.
19   101(5)(A). The fact that the future assessments may be a contingent and unmatured form of the

20   debt does not alter this analysis.” (Goudelock, supra.)
            Therefore, as a matter of law all assessment claims by Bayside against Parker were
21
     discharged on December 1, 2015 when Parker received her discharge, including future
22
     installments that had not yet been billed as well as all installments that were billed prior to the
23
     discharge and prior to case filing.
24

25
            (1) Respondents knew the discharge injunction was applicable to rental of 990.
26          Bayside and its attorneys and agents knew its pre-petition assessment claim was within
27   the scope of the discharge injunction. Bayside had been represented by bankruptcy counsel Scott
28   Jordan since March 13, 2015 when he filed a motion for relief from stay on behalf of Bayside.




     Case: 14-44083       Doc# 297         Filed: 10/12/18 Entered: 10/12/18 16:47:00          Page 25 of
                                                        35
1    The subject of Jordan’s motion was Bayside’s pre-petition assessment claim for $163,249.15.
2    (Doc. #53.) Parker’s motion for sanctions for violation of the automatic stay was filed November
3    3, 2015. The certificate of service filed on November 4, 2015 shows service of paper copies of

4
     the motion and supporting papers on Bayside Court at its business address, service on the
     individual respondents at their residence or business addresses, and electronic service on attorney
5
     Jordan. (Doc. #75.) Respondents filed opposition on November 16, 2015 by counsel Jordan, and
6
     a further opposition on January 4, 2016 by new bankruptcy counsel Eric Nyberg. (Doc. #85, 86;
7
     Ex. BL item 8.0)
8
            The central theme of Parker’s motion for stay violations is that respondents are
9    attempting to collect, outside the bankruptcy process and in violation of 362(a), the same pre-
10   petition assessment claim that is the subject of Bayside’s Proof of Claim.
11          Respondents knew the pre-petition assessments would be “lost forever,” i.e. discharged in
12   the bankruptcy. Exhibit 35/M “June Ballot Initiative Explanation Summary Ballot Item [05]

13
     recites “When Unit 990’s ownership changes hands, all of the proper assessments for it will be
     lost forever. This amendment assures that the other 32 members of the association will not have
14
     to pay for this loss in the future.” Exhibit AM (October 21, 2014) recites “Unit 990’s bankruptcy
15
     may strip the >$90,000 in liens we now hold.” Exhibit AA (June 5, 2015) says 990 will be leased
16
     to “recoup” past claims that would otherwise be lost due to the bankruptcy. Exhibit BZ item 41
17
     (June 2, 2015) claims the Parker bankruptcy has been “defeated” and the past debt can now be
18   collected from Parker.
19          The cardinal rule is, “If there is any question about the applicability or scope of the stay,
20   creditors are required to come to the bankruptcy court to obtain clarification or relief from the
21   stay.” In re Henry, 266 B.R. 457, 469 (Bankr.C.D.Cal. 2001). Respondents could easily have

22
     come to court for a ruling on continuing to rent 990 post-discharge, but did not.
            Respondents made no attempt at trial to prove they had any “good faith belief” that the
23
     rental of 990 was not within the scope of the discharge. No such affirmative defense is
24
     mentioned in the Joint Pretrial Order (Doc. #259), either in the “Respondents’ facts” nor in the
25
     “issues of law” that remain to be litigated. Respondents offered no documents to support such
26
     theory. Respondents’ trial witnesses offered no testimony that any of them had any “belief”
27   regarding whether the continued rental of 990 violated the discharge or was within the scope of
28   the discharge. Respondents failed to carry their burden of showing they could not comply with




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 26 of
                                                    35
1    the injunction due to any “good faith belief” the injunction did not apply to their conduct.
2

3    (2) Respondents intended the actions that violated the injunction.

4
             These actions by respondents were deliberate and not accidental or inadvertent.
     Respondents have not argued the acts were not intentional and the facts establish the
5
     “intentional” nature of the acts for purposes of 524(a)(2). The burden shifted to respondents to
6
     prove why they could not comply with the injunction. In re Breul, supra, 791-792. Respondents
7
     failed to do so.
8

9    2. ACCELERATION OF THE 2016 ANNUAL ASSESSMENT VIOLATED THE
10   DISCHARGE INJUNCTION.
11           On December 15, 2015 Bayside accelerated the entire fiscal 2016 assessment on Unit
12   990, for $24,285.48, and added a late charge of $2,428.59 in January 2016. (Ex. AT, April 2,

13
     2016 invoice.) This was an act to collect discharged pre-petition claims.
             Under Goudelock the entire invoice is a discharge violation. All post-petition assessments
14
     are discharged under 1328(a) along with the installments that accrued pre-filing.
15
             Even without the application of Goudelock the evidence shows the acceleration of the
16
     entire fiscal 2016 assessment in December 2015 was an act to “collect, recover or offset” the pre-
17
     filing claims which would be “lost forever” due to the bankruptcy. (Ex. 35/M discussed above.)
18           A violation of 524(a)(2) exists where the creditor acted in such a way as to coerce or
19   harass the debtor improperly, to “collect, recover or offset” a discharged debt, even if the act is
20   otherwise permitted. The inquiry is objective; the question is whether the creditor’s conduct had
21   the practical, concrete effect of coercing payment of a discharged debt, and bad faith is not

22
     required. In re Paul, 534 F.3d 1303, 1308-1309 (10th Cir. 2008). The Goudelock decision
     establishes as a matter of law that the invoice is an attempt to collect a discharged debt.
23
             Respondents made no attempt at trial to prove they had any “good faith belief” that the
24
     2016 assessment claim was not within the scope of the discharge. As discussed above this
25
     affirmative defense is not contained in the Joint Pretrial Order and respondents presented no
26
     evidence on the issue. These actions by respondents were deliberate and not accidental or
27   inadvertent.
28




     Case: 14-44083      Doc# 297       Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 27 of
                                                     35
1    3. THE APRIL 2, 2016 PAYMENT DEMAND INCLUDING “RETRO ASSESSMENTS”
2    VIOLATED THE DISCHARGE INJUNCTION.
3           The April 2, 2016 “BCOA Late Payment Demand” includes a line item for $9,856.25

4
     (Ex. AT, Page 1, 05/01/15 entry) for “Retro” assessments for the years 2010 – 2014.
            Under Goudelock the entire invoice is a discharge violation. All post-petition assessments
5
     are discharged under 1328(a) along with the installments that accrued pre-filing. Even without
6
     the application of Goudelock the evidence shows an attempt to “collect, recover or offset” a
7
     discharged pre-filing claim, for assessments that could have been billed in the years 2010 – 2014.
8
     The Goudelock analysis makes clear that this is a “claim” as defined in 101(5)(A),
9    “encompassing all of a debtor’s obligations ‘no matter how remote or contingent.’” (Goudelock,
10   supra.) As such the claim was discharged under 1328(a) on December 1, 2015.
11          Respondents made no attempt at trial to prove they had any “good faith belief” that the
12   retro assessment claim was not within the scope of the discharge. As discussed above this

13
     affirmative defense is not contained in the Joint Pretrial Order and respondents presented no
     evidence on the issue. These actions by respondents were deliberate and not accidental.
14

15
     4. FAILURE TO DISMISS BAYSIDE’S CIVIL ACTION AGAINST PARKER FOR
16
     MORE THAN A YEAR AFTER THE DISCHARGE VIOLATED THE DISCHARGE
17
     INJUNCTION.
18          Bayside did not dismiss its state court suit against Parker for 2013 and earlier assessments
19   until January 27, 2017, more than a year after the discharge. (Joint Pretrial Order page 3 line 15.)
20   No purpose was served by maintaining the action on record except as a threat against Parker to
21   revive its suit. Bayside made exactly this threat in its October and December 2014 “settlement”

22
     proposals (Exs. E, BX.) Keeping the action on file was harassing and coercive, in violation of
     524(a)(2).
23
            Respondents made no attempt at trial to prove they had any “good faith belief” that the
24
     pending suit was not within the scope of the discharge. As discussed above this affirmative
25
     defense is not contained in the Joint Pretrial Order and respondents presented no evidence on the
26
     issue. These actions by respondents were deliberate and not accidental or inadvertent.
27

28   III. MITIGATION OF DAMAGES




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 28 of
                                                    35
1           Respondents contend that Parker could have “mitigated” her losses and damages
2    somehow, but at trial presented no evidence of where and how she might have done so or what
3    portion of her damages could supposedly have been avoided. Respondents rely on In re Roman,

4
     283 B.R. 1 (9th Cir. BAP 2002). In Roman the creditor claimed debtor could have “mitigated”
     her expenses by negotiation rather than filing the stay motion.
5
            The Roman court pointed out that “Appellant’s argument attempts to deflect the blame
6
     for the damages for its willful stay violation. The first factor, determining reasonableness [of
7
     damages], is to ascertain whether the creditor or the debtor created the injury. The creditor has
8
     the burden both to establish administrative safeguards to prevent stay violations and to restore
9    the status quo by undoing them.” Roman, supra, 12. The Roman court also observed that
10   “mitigation” is normally an issue where debtor has no damages other than attorney’s fees in
11   litigating the stay motion and where there is no basis for punitive damages. Id. 12.
12          Applying these principles to this case, respondents plainly have not proved that Parker

13
     needed to do anything other than what she did to “avoid” damages nor that anything she could
     have done would have changed respondents’ conduct. In practice that would have meant getting
14
     respondents to admit they were wrong and stop doing everything they were doing. Clearly from
15
     the evidence any such attempt would have been futile.
16
            First, there is no question that respondents created the many injuries addressed in the stay
17
     violation motion. Respondents are also the ones who continued the same conduct after the
18   discharge, after being put on notice that all their conduct was unlawful when the stay motion was
19   filed on November 3, 2015. Parker did not need to further warn respondents to stop what they
20   were doing.
21          Second, debtor has sustained substantial damages due to respondents’ conduct, including

22
     severe and sustained emotional distress, loss of the rental income from her property, and other
     damages apart from the fees in litigating the motion.
23
            Third, this is a case where punitive damages due to respondents’ reprehensible conduct
24
     are highly appropriate and have been requested.
25
            It was up to respondents at trial to present evidence that Parker could have done
26
     something within reason that would have stopped respondents from continuing to violate the
27   stay, and then the discharge injunction. Roman, supra, 12-13. “As the offending creditor,
28   Appellant can neither dictate nor second-guess how debtor should have protected her rights when




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 29 of
                                                    35
1    she was forced to defend herself against its wrongful conduct.” (Id., 10.)
2           The evidence however shows the utter futility of trying to negotiate or deal reasonably
3    with respondents, particularly the extreme language in Exhibit 35/M decrying the terrible

4
     injustice done to BCOA by Parker and the need to recover from the “loss” of the assessment
     claims. Exhibit BZ items 41 and 44 show that BCOA was determined to collect all the
5
     assessments it wrongly contended were owed to it from 2005 through 2015 and intended to
6
     collect them. Exhibit AA shows that BCOA intended to collect the pre-petition claims and had a
7
     “potent plan” to do so. These acts were all in June 2015, shortly before the stay motion was filed.
8
            Respondents’ testified that Parker did not directly “respond” to notice of hearings on
9    proposed fines, but presented no evidence that an appearance by Parker would have changed any
10   outcome. Bayside’s “hearing” notices advise that Bayside will have present “BCOA Directors,
11   Officers, Management Agent, & invited guest professionals,” while Parker “may not be
12   represented by an attorney or have an attorney present.” (Ex. I/45 page 5.) Under those

13
     circumstances Parker could not have a fair hearing. The trial testimony showed the lack of
     procedural and substantive due process inherent in Bayside “hearings.”
14
            In any case the stay violation was the imposition of the fines as a subterfuge to collect or
15
     offset pre-petition claims, and to harass and coerce Parker into paying them, which is unaffected
16
     by whether Parker contested the claims or not. Likewise Parker could not reasonably be expected
17
     to travel from her temporary home in Texas every time respondents called a disciplinary hearing.
18          Parker offered on October 29, 2014 to convey title to BCOA for the asking. (Ex. X.) The
19   offer was never withdrawn during the course of the case. Parker did not oppose BCOA’s
20   (unnecessary) motion for relief from stay, expecting BCOA would take title soon afterwards.
21   Respondents took no action after their stay relief motion was granted on April 20, 2015. Instead,

22
     Bayside completely changed tactics and decided turn Unit 990 into a cash cow, signing the lease
     less than one month later on May 19, 2015.
23
            The December 10, 2015 email from attorney Cantor (Ex. 18), after Parker had completed
24
     her plan and received her discharge, is not a settlement proposal but just a suggestion that the
25
     parties talk about a quitclaim as a step towards “the resolution of all our concerns.” It shows that
26
     respondents believed the October 29, 2014 offer was still open. It does not address the accrued
27   post-petition assessments, nor the fines and other charges claimed, over $80,000.00 by that point
28   (Ex. AT), nor account for the rent received from 990, nor the attorney’s fees incurred by Parker




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 30 of
                                                    35
1    or those claimed by BCOA (Ex. AV, Bylaws, Amendment G-12 [members billed for all fees
2    BCOA incurs “as a result of their actions”]), or anything else. BCOA never followed up with a
3    real settlement proposal. Respondents presented no evidence at trial as to the meaning of

4
     Cantor’s suggestion or why Parker should have done anything in response to it, after having
     already filed a motion to address all these issues and receiving a discharge.
5

6
     IV. LIABILITY OF INDIVIDUAL RESPONDENTS
7
            The automatic stay of 362(a) applies to “all entities,” which includes “person” under
8
     101(15). This court has already observed in this case that agents or attorneys of a creditor may be
9    held liable under 362(k) if they are the individuals or entities which tried to collect, assess or
10   recover a claim against a debtor. (Memorandum Decision Re: Jordan Summary Judgment
11   Motion, January 30, 2018, Doc. #223, page 5 lines 108, page 6 lines 14-16, page 8 line 7.)
12          The conduct by individual respondents Laurence Jennings, Andrew Cantor, Raj Patel,

13
     Lawrence Drouin, and Justin Hu was specific and was intended to collect, assess or recover
     stayed and discharged claims against Parker. Jennings was the author of virtually every
14
     document and was the instigator of virtually every act taken against Parker. Patel was president
15
     of the Board at all times and approved all acts by the Board. Drouin testified he was on the board
16
     during the critical time from July 2014 through at least July 2015 and the meeting minutes reflect
17
     this fact. Hu was on the Board and approved all acts. (Exhibits W, BJ, BK, BL, BM.) Cantor did
18   more than just act as legal counsel, as he also developed the “potent plan” to collect pre-petition
19   assessments and helped implement that plan by approving the lease and adding his own text to be
20   sure the lease was enforceable. (Exs. AA, AZ.)
21          The invoices, notices, and other documents that violated the stay and discharge are all

22
     issued by “The Board.” (Exhibits D, E, F, G, H, I, J, K, 35/M, O, V, Y, Z, AM, AT, AZ, BN,
     BW.) The meeting minutes show these individual respondents present and voting in favor of the
23
     acts violating the stay and discharge. (Exhibits W, BJ, BK, BL, BM.) Direct and active
24
     involvement by the individual respondents is shown in all these exhibits. Exhibit BZ is from “the
25
     Board” though authored by Jennings. Cantor authored Exhibit BX, the settlement proposal.
26
            Respondents produced no evidence of any dissent by any respondent to any of the acts by
27   “the Board.” To the contrary, respondents testified that the Board acted together on all decisions.
28          The “business judgment rule” mentioned at trial is irrelevant to stay and discharge




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 31 of
                                                     35
1    violations. (Cal. Corp. Code 7231(a)-(c), Civil Code 5800(a).) First, that doctrine limits civil tort
2    claims against directors and has no application to Federal bankruptcy law. Second, the doctrine
3    requires the director to “act in good faith” and to make reasonable inquiry when needed. The

4
     evidence shows respondents failed to act in good faith and failed to make reasonable inquiry
     when it was plainly needed.
5

6
     V. DAMAGES
7

8
     A. Compensatory damages under 362(k) and 105(a).
9

10   (1) Parker has suffered severe emotional distress as a direct result of the stay and discharge
11   violations.
12          Section 362(k) permits an award of emotional distress damages if the debtor (1) suffers

13
     significant harm, (2) clearly establishes the significant harm, and (3) demonstrates a causal
     connection between that significant harm and the violation of the automatic stay. In re Snowden,
14
     769 F.3d 651, 656-657 (9th Cir. 2014) citing In re Dawson, 390 F.3d 1139, 1149 (9th Cir. 2004.)
15
            Corroborating medical evidence is not needed to establish the severity of the emotional
16
     distress, particularly where the violator engaged in egregious conduct. Further, “the
17
     circumstances may make it obvious that a reasonable person would suffer significant emotional
18   harm” even without egregious conduct. Snowden, supra, 657; Dawson, 1149, 1151.
19          Parker testified she moved from Bayside to Texas to get out from under being besieged
20   with intimidation. The October 2014 settlement proposal (Ex. E) caused frustration and disbelief,
21   due to the unreasonable tenor of the document, that the liens would stay in place, there would be

22
     no relief even if she paid the $25,000 demand. The second settlement proposal (Ex. BX) was
     received just before Christmas 2014. Parker was hoping to have time off during the holidays, but
23
     this affected her emotional state, left her with a feeling of “hopelessness,” a feeling “that I could
24
     not come to terms with these people.” This was “depressing,” knowing it would continue, that it
25
     was not going to be resolved.
26
            Almost immediately after this case was filed Parker got Bayside’s October 14, 2014
27   email contesting Parker’s right to exclusive parking area (Ex. D). This was “a spanner in the
28   works” that she believed was “to interfere in the process of the short sale.”




     Case: 14-44083       Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00             Page 32 of
                                                     35
1           Shortly after that, Parker got a copy of Bayside’s October 21, 2014 message to members
2    concerning her. (Ex. AM.) The allegations, including that she was “fleecing the association,”
3    were “very hurtful, very upsetting.”

4
            Parker’s reaction on receiving the December 2, 2014 payment demand for $169,669.88
     from Bayside was “disbelief.” The invoice was “incredibly stressful,” knowing that she can’t
5
     deal with such a huge claim, and knowing that the bankruptcy “made no difference.” She felt
6
     “fear” due to the claim. Parker’s decision to go into bankruptcy was “a big deal, it was shameful
7
     for me to go bankrupt.” Parker was very anxious, knowing the dispute would continue.
8
            Parker’s reaction on receiving the notice of acceleration of the 2015 assessment (Ex. G)
9    was again “disbelief,” at being given 30 days to pay the entire year’s assessment. She then
10   received the January 2, 2015 payment demand for $196,256.71, which caused her “fear” due to
11   “things piling up.”
12          Receiving Bayside’s notices of intended fines in March 2015 was “very upsetting.” The

13
     threatened $1,500 fine for “rental” violations was “confusing” and “so very wrong” because she
     had no tenant. (Ex. I.) The other fines were upsetting, and look like someone is trying to dream
14
     up violations “until you crack.” These were “part of the barrage” and “became a bit of a blow.”
15
            Parker received Bayside’s May 1, 2015 “retro assessment” demand for $9,856.25 during
16
     a leave of absence from work. (Ex. V.) It made her “sick” to see that Bayside was making new
17
     claims, going back to 2010. This caused “frustration” and “made matters worse.”
18          Parker saw Cantor’s “potent plan” letter in June 2015. (Ex. AA.) Her reaction was “total
19   disbelief.” The contents of the letter making her out as a bad person, inflicting great damage on
20   the Association, made her angry. The plan to lease her unit 990 made her angry. Parker was
21   upset and discussed Cantor’s letter with friends.

22
            Parker received the “June Ballot Proposal” (Ex. M/35) from Bayside in late May 2015.
     She then received a further email from Bayside on May 31, 2015 (Ex. 35) asking her to return a
23
     ballot. These communications made her “annoyed” due to the “unreasonable” provisions and due
24
     to the fact her attorneys had told Bayside not to contact her. The contents of the proposed
25
     amendments were “very worrying.”
26
            Parker got Bayside’s April 2, 2016 invoice for $81,855.79 in claims Bayside was making
27   against her (Ex. AT) supposedly just since the case was filed in October 2014, including the
28   accelerated 2016 assessment and the $9,856.25 “retro assessment” for 2010-2014. This caused




     Case: 14-44083        Doc# 297    Filed: 10/12/18 Entered: 10/12/18 16:47:00           Page 33 of
                                                    35
1    her an “emotional reaction,” due to there being so many charges, including the “retro
2    assessment,” and being such a huge figure.
3           Appropriate compensation for three years of severe emotional distress, not just for one

4
     wrongful act but for dozens, needs to be substantial. The circumstances surrounding the
     violations make it obvious that a reasonable person would suffer significant emotional harm.
5
     (Snowden, supra, 657.) The court can also award emotional distress damages under 105(a) for
6
     the discharge violations that continue to this day.
7

8
     (2) Parker has suffered financial losses as a direct result of the stay and discharge
9    violations.
10          Bayside obtained over $128,000.00 in rent from Parker’s property in violation of the stay
11   and then in violation of the discharge injunction. The rent collected was $6,500.00 per month
12   from June 2015 through December 2016. (Ex. AZ; testimony rent was paid.)

13
            A creditor has a duty to return money obtained from a debtor in violation of the stay. In
     re Henry, 260 B.R. 457, 480 (Bankr.C.D.Cal. 2001); Snowden, supra, 659-660; In re Abrams,
14
     127 B.R. 239, 242-43 (9th Cir. BAP 1994). The court can make whatever orders are necessary to
15
     carry out the purposes of the Bankruptcy Act under 105(a) and has wide discretion to do so. In re
16
     Avon Townhomes Venture, 433 B.R. 269, 303-304 (Bankr.N.D.Cal. 2010).
17
            There is no question this $128,000.00 is property belonging to Parker taken by Bayside in
18   violation of the stay and discharge. As such it must be refunded to Parker, with interest at the
19   legal rate on each wrongfully-taken installment. (Henry, supra, 480.) Acts done in violation of
20   the stay are void ab initio. In re Peralta, supra, 389, citing In re Schwartz, 954 F.2d 569, 572-74
21   (9Th Cir. 1992); In re Wardrobe, 559 F.3d 932, 934; In re Perl, 513 B.R. 566, 572 (9th Cir. BAP

22
     2014). During the time the stay was in effect the rent taken was approximately $50,000.00. The
     money taken in violation of the discharge injunction was approximately $78,000.00 for the
23
     period from December 1, 2015 through December 6, 2016 when title changed to Deutsche Bank.
24

25
     (3) Attorney’s fees.
26
            Because respondents willfully violated the automatic stay, an award of attorney’s fees
27   and costs is mandatory under 362(k). Fees are discretionary for the discharge violations, under
28   105(a). Debtor will make an appropriate post-judgment motion under Civil Local Rule 54-5,




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 34 of
                                                    35
1    applicable under Bankruptcy Local Rule 1001-2(a).
2

3    B. Punitive damages are available under 362(k)(1) and 105(a) and are highly appropriate

4
     under the egregious facts of this case.
           Punitive damages are available under 362(k)(1) in “appropriate circumstances.” This case
5
     presents such “circumstances” in abundance. The same factors discussed above regarding
6
     emotional distress show the “reckless or callous disregard for the law or the rights of others” that
7
     warrants punitive damages. Snowden, supra, 657.
8
           Punitive damages are especially appropriate to deter a pattern of behavior that ignores the
9    automatic stay. In re Klotz, 239 B.R. 706, 713 (Bankr.N.D.Ohio 2002). "Under the facts of this
10   case punitive damages in a large amount are essential. This Court finds that the facts in this case
11   show such egregious and troubling behavior on the part of [the creditor], such contempt for the
12   bankruptcy process, and such harassment of the debtors that significant punitive damages are in

13
     order. [The creditor] did everything in its power to trample on the rights of the Debtors and other
     creditors by attempting to collect on its claim outside the bankruptcy process." (Id. 713.)
14
            In re Kaufman, 315 B.R. 858 (Bankr.N.D.Calif. 2004) is instructive. In that case, on facts
15
     much less egregious than this case, Judge Jellen of this court imposed $755,000.00 in punitive
16
     damages against a creditor and persons working with it. Likewise, in In re Henry, supra, a lender
17
     collected post-petition mortgage payments outside the bankruptcy. The court ordered the creditor
18   to reimburse $6,570.00 taken in violation of the stay, and then imposed $65,700.00 in punitive
19   damages for “massive violation of the automatic stay and discharge injunction.” (Henry, 266
20   B.R. at 466, 481-483.)
21           The court should award punitive damages of at least twice the amount of the rent taken

22
     in violation of the stay with interest, $300,000.00. Bayside Court Owners Association has cash
     reserves, and has the power to assess its members over time to pay judgments. The individual
23
     respondents should be sanctioned in an amount according to their participation in the wrongful
24
     conduct.
25

26
     Dated: October 12, 2018                               FONG & FONG, APC
27                                                         By: Marc Alan Fong
28                                                         Attorneys for Debtor




     Case: 14-44083      Doc# 297      Filed: 10/12/18 Entered: 10/12/18 16:47:00            Page 35 of
                                                    35
